DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                          FOURTH DISTRICT

  LAUREL POINT CARE AND REHABILITATION CENTER, LLC, and
 DONNA WILDES (as to Laurel Pointe Care and Rehabilitation Center),
                          Appellants,

                                 v.

         ESTATE OF CAROL DESANTIS BY AND THROUGH
                      FELIX DESANTIS,
                          Appellee.

                           No. 4D20-873
                      ________________________

LAUREL POINT CARE AND REHABILITATION CENTER, LLC, LAUREL
  POINT HOLDING, LLC, SUN ISLAND CAPITAL, LLC, SUN ISLAND
 HEALTHCARE, LLC, JOSEPH SCHWARTZ, SKYLINE HEALTHCARE,
    LLC, SKYLINE CENTRAL BILLING OFFICE, LLC, SKYLINE
MANAGAGEMENT GROUP, LLC, 703 SOUTH 29TH STREET SPE, LLC,
DONNA WILDES, and YOLETTE JEAN-LOUIS MARTELLY (as to Laurel
             Pointe Care and Rehabilitation Center),
                          Appellants,

                                 v.

                     WILLIE J. HOWARD JR.,
                            Appellee.

                          No. 4D20-2712
                     _________________________

   LAUREL POINT CARE AND REHABILITATION CENTER, LLC,
   SKYLINE MANAGEMENT GROUP, LLC, DONNA WILDES, and
              YOLETTE JEAN-LOIS MARTELLY,
                       Appellants,

                                 v.

  ESTATE OF MARION H. KIRBY, BY AND THROUGH MARION K.
       MCKINNEY, PERSONAL REPRESENTATIVE, et al.,
                        Appellees.
         No. 4D20-2367 (previously consolidated with 20-2387)
                      _______________________

  INTEGRATED HEALTH SERVICES AT CENTRAL FLORIDA, INC.,
 LYRIC HEALTH CARE HOLDINGS III, INC., n/k/a LYRIC HEALTH
 CARE HOLDINGS III, LLC, LYRIC HEALTH CARE, LLC, LYRIC HC
 OPERATIONS ACQUISITION, LLC, JOHN DWYER, and TIMOTHY F.
                        NICHOLSON,
                         Appellants,
                             v.

   ESTATE OF MARION H. KIRBY, BY AND THROUGH MARION K.
        MCKINNEY, PERSONAL REPRESENTATIVE, et al.
                         Appellees.

                            No. 4D20-2387
                        _______________________

                            [June 16, 2021]

   Consolidated appeals of nonfinal orders from the Circuit Court for the
Nineteenth Judicial Circuit, St. Lucie County; Barbara W. Bronis, Judge;
L.T. Case Nos. 2018-CA-001065, 2018-CA-001838 and 2019-CA-000360.

                               4D20-873

  Thomas A. Valdez, Vilma Martinez, and Kimberly J. Lopater of
Quintairos, Prieto, Wood & Boyer, P.A., Tampa, for appellants.

  Lisa M. Tanaka and Jason R. Delgado of Wilkes & Associates, P.A.,
Tampa, for appellee.
                       ______________________

                              4D20-2712

  Amy L. Dilday of McCumber, Daniels, Buntz, Hartig, Puig & Ross, P.A.,
Tampa, for appellants.

  Lisa M. Tanaka and Jason R. Delgado of Wilkes & Associates, P.A.,
Tampa, for appellee.
                       ______________________

                              4D20-2367


                                   2
  Amy L. Dilday of McCumber, Daniels, Buntz, Hartig, Puig & Ross, P.A.,
Tampa, for appellants.

  Lisa M. Tanaka and Jason R. Delgado of Wilkes & Associates, P.A.,
Tampa, for appellee Marion K. McKinney.
                          _____________________

                                4D20-2387

    Kenneth N. Johnson of Mesches & Johnson, P.L., Palm Beach Gardens,
for appellants.

  Lisa M. Tanaka and Jason R. Delgado of Wilkes & Associates, P.A.,
Tampa, for appellee Marion K. McKinney.
                          _____________________

PER CURIAM.

   We reverse the orders denying the motions to compel arbitration in
these consolidated appeals. The trial court exceeded its authority by
determining an issue that was clearly delegated to the arbitrator. The
court concluded that the arbitration agreement did not satisfy a
requirement in the arbitration rules that the agreement be a “separate
document.” The arbitration agreement in this case specifically referenced
and incorporated the American Health Lawyers Association (“AHLA”)
Alternative Dispute Resolution Service Rules of Procedure for Arbitration.
These rules require the arbitrator to decide whether the “separate
document” and other requirements of the rules are met.

   To the extent the separate-document requirement can be viewed as a
challenge to the validity of the arbitration agreement or the arbitrability of
the controversy—a matter normally reserved for the court to decide—we
agree with Appellants that the agreement’s language specifically
referencing and incorporating the AHLA rules was a “clear and
unmistakable” delegation of the authority to have the arbitrator decide the
issue. See Mia. Marlins, L.P. v. Miami-Dade Cnty., 276 So. 3d 936 (Fla. 3d
DCA 2019); Reunion W. Dev. Partners, LLLP v. Guimaraes, 221 So. 3d 1278
(Fla. 5th DCA 2017) (concluding that an agreement incorporating specific
arbitration rules providing for the arbitrator to determine arbitrability was
sufficient to establish delegation).

   This case is distinguishable from Fallang Family Ltd. P’ship v. Privcap
Cos., LLC, 46 Fla. L. Weekly D639 (Fla. 4th DCA Mar. 24, 2021). In that
case, a panel majority concluded that a general reference to the “AAA

                                      3
rules,” without specifying which subset of those rules would apply, was
insufficient.  The panel majority certified conflict with Guimaraes,
Glasswall, LLC v. Monadnock Construction, Inc., 187 So. 3d 248 (Fla. 3d
DCA 2016), and Miami Marlins, L.P., solely to the extent those opinions
suggest that a general reference to the “AAA rules” can suffice as a “clear
and unmistakable” delegation to have the arbitrator decide arbitrability.

   Additionally, here, unlike Fallang, the rules use mandatory language
requiring the arbitrator to decide the issue, unlike the permissive language
at issue in Fallang that was insufficient to establish the arbitrator’s
exclusive authority over the issue. Fallang, 2021 WL 1115388 at *5
(agreeing that a rule stating “that the arbitrator ‘shall have the power’ does
not grant exclusive authority to the arbitrator”).

   We reject Appellees’ arguments that Appellants waived the right to have
the arbitrator decide this issue or that Appellants failed to prove an
arbitrable issue. Appellees’ argument that the court erred in admitting the
agreement under the business records exception to the hearsay rule has
no merit.

    The Appellants in case number 4D20-2367 raise purely procedural
arguments. They contend that the court denied them procedural due
process and erred by denying the motions to compel arbitration based on
its earlier ruling in the order on appeal in case number 4D20-873. The
trial court denied these motions “without prejudice” and recognized that it
would follow this Court’s ruling in 4D20-873. Under these unique
circumstances, and because we have concluded that the trial court
exceeded its authority in ruling on an issue that is clearly delegated to the
arbitrator, we reverse the orders on appeal in 4D20-2367 as well.

   Accordingly, we reverse and remand for the court to compel arbitration.

   Reversed and remanded.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      4